Citation Nr: 0833035	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by numbness of the bilateral upper extremities. 

2.  Entitlement to service connection for disability 
manifested by numbness of the bilateral lower extremities.

3.  Entitlement to service connection for skin disability.  

4.  Entitlement to service connection for disability 
manifested by bilateral leg swelling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1967, including service in Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   The Board previously remanded these issues in May 
2007.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  Disability manifested by numbness of the bilateral upper 
extremities 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is it otherwise related to 
the veteran's active duty service, including exposure to 
herbicides. 

3.  Disability manifested by numbness of the bilateral lower 
extremities 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is it otherwise related to 
the veteran's active duty service, including exposure to 
herbicides. 

4.  Skin disability was not manifested during the veteran's 
active duty service, nor is it otherwise related to the 
veteran's active duty service, including exposure to 
herbicides. 

5.  Disability manifested by bilateral leg swelling was not 
manifested during the veteran's active duty service, nor is 
it otherwise related to the veteran's active duty service, 
including exposure to herbicides. 


CONCLUSIONS OF LAW

1.  Disability manifested by numbness of the bilateral upper 
extremities was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Disability manifested by numbness of the bilateral lower 
extremities was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Skin disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Disability manifested by bilateral leg swelling was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in January 2003 and June 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit(s) 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
June 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  In its May 
2007 remand, the Board directed the RO furnish a VCAA letter 
notifying the veteran of the evidence necessary to 
substantiate his claims on appeal under the theory of 
entitlement as due to herbicide exposure.  In June 2007, the 
RO issued a VCAA notice in compliance with the Board remand.  
Although this VCAA notice was issued after the initial 
decision, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in the 
January 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the June 2007 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in December 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiners and the 
examination reports sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.  § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors (esophagus, stomach, pancreas, colon, rectum), 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (June 12, 
2007).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  Thus, 
as service records show that the veteran served in Vietnam 
during the applicable time period, he is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  



Disability Manifested by Numbness of the Bilateral Upper 
Extremities

The present appeal involves the claim of service connection 
for disability manifested by numbness of the bilateral upper 
extremities.  The veteran's service treatment records do not 
show any treatment or diagnosis of disability manifested by 
numbness of the bilateral upper extremities.  Further, the 
veteran's October 1967  service examination prior to 
discharge showed that the veteran's upper extremities and 
neurologic system were evaluated as clinically normal.  
Importantly, the veteran's contemporaneous medical history is 
silent with respect to any complaints concerning his numbness 
of his upper extremities.  In November 1967, the veteran 
signed a statement indicating that there had been no change 
in his medical condition since the October 1967 examination.   

The first post service medical evidence of a disability 
manifested by numbness of the upper extremities is an August 
1995 private treatment record that showed that the veteran 
complained of numbness of the arms for about half a year.  An 
October 1995 treatment record showed that the veteran 
complained of varying numbness and pain in the upper 
extremities.  The veteran gave a history of numbness in his 
hands and arms for several months.  The impression was 
painful early sensory neuropathy.  A follow up October 1995 
nerve conduction study showed mild carpal tunnel syndrome on 
the right side.  However, the examiner indicated in his 
follow up report that this finding did not explain the 
prominent achiness in the hands, forearms and upper arms.  A 
December 1995 private treatment record showed that the 
veteran continued to complain of numbness.  Nevertheless, 
these records do not indicate that a disability manifested by 
numbness was related to service, to include exposure to 
herbicides.  

VA treatment records also showed continuing complaints of 
upper extremity numbness.  However, again, these records do 
not provide an etiological opinion.  

On remand, the veteran was afforded a VA neurology 
examination in December 2007.  The claims file was reviewed.  
The veteran reported that while serving in Vietnam, he was 
covered by Agent Orange several times.  He stated that he had 
some numbness in his hands over the last ten years or longer.  
The diagnosis was numbness in the upper extremities.  The 
examiner noted that the fact that the veteran woke up with 
numbness in both hands was suggestive of bilateral carpal 
tunnel syndrome.  The examiner opined that since there had 
been no specific etiology of the veteran's diagnosis, he 
could not provide one at this time.  Therefore, to designate 
the condition as relating to herbicide exposure during 
service would be mere speculation. 

Initially, the Board notes that significantly, the veteran 
does not have one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e).  The Board recognizes that acute and 
subacute peripheral neuropathy is one of the presumptive 
disabilities.  However, there is no evidence of record to 
support the medical conclusion that the veteran had acute or 
subacute peripheral neuropathy which manifested to a degree 
of 10 percent or more within a year of exposure to herbicides 
to warrant service connection under a presumptive theory of 
entitlement due to herbicide exposure.  The first medical 
evidence of record is in 1995, 28 years after the veteran's 
discharge from service and his return from Vietnam.  The 
Board again notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  In fact, chronic persistent peripheral neuropathy has 
been expressly identified as not being included in the 
presumption for exposure to herbicides.  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable with respect to 
this issue.  See 38 C.F.R.  §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for disability manifested by 
numbness of the bilateral upper extremities either on a 
direct basis or under the one-year presumption.  Service 
medical records are silent with respect to any findings of 
numbness of the bilateral upper extremities and again, there 
is no medical evidence of an organic disease of the nervous 
system within one year of service.  Further, there is no 
medical evidence of record linking the veteran's disability 
to service.  Importantly, the December 2007 VA examination 
report indicated that it could not directly relate the 
veteran's disability to herbicide exposure without resorting 
to mere speculation.  The Board observes that medical 
opinions, which are speculative, cannot be used to support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine 
v. Brown, 9 Vet.App. 521, 523 (1996).   

Further, the Board has considered the veteran's assertions 
that disability manifested by numbness of the bilateral upper 
extremities is related to herbicide exposure in service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
subjective symptoms concerning his upper extremities.  
However, the Board does not believe that this disability is 
subject to lay diagnosis.  The veteran has not demonstrated 
that he has the expertise required to diagnose a disability 
manifested by numbness of the bilateral upper extremities or 
provide an etiological opinion.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record, 
specifically, the December 2007 VA examination.    

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for disability manifested by numbness 
of the bilateral upper extremities.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



Disability Manifested by Numbness of the Bilateral Lower 
Extremities

The present appeal also involves the claim of service 
connection for disability manifested by numbness of the 
bilateral lower extremities.  Again, the veteran's service 
treatment records do not show any treatment or diagnosis of 
disability manifested by numbness of the bilateral lower 
extremities.  Further, the veteran's October 1967 service 
examination prior to discharge showed that the veteran's 
lower extremities and neurologic system were evaluated as 
clinically normal.  Importantly, the veteran's 
contemporaneous medical history is silent with respect to any 
complaints concerning his numbness of his lower extremities.  
In November 1967, the veteran signed a statement indicating 
that there had been no change in his medical condition since 
the October 1967 examination.   

The first post service medical evidence of a disability 
manifested by numbness of the upper extremities is an August 
1995 private treatment record that showed that the veteran 
complained of numbness of the legs for about half a year.  An 
October 1995 treatment record showed that the veteran 
complained of varying numbness and pain in the lower 
extremities.  The veteran gave a history of his legs going 
numb when he stood for a period of time.  The impression was 
painful early sensory neuropathy.  A follow up October 1995 
nerve conduction study showed mild carpal tunnel syndrome on 
the right side.  However, the examiner indicated in his 
follow up report that this finding did not explain the 
intermittent numbness in the veteran's legs.  A December 1995 
private treatment record showed that the veteran continued to 
complain of numbness in the lower extremities.  Nevertheless, 
these records do not indicate that a disability manifested by 
numbness in the lower extremities was related to service, to 
include exposure to herbicides.  

VA treatment records also showed continuing complaints of 
lower extremity numbness.  However, again, these records do 
not provide an etiological opinion.  

Again, on remand, the veteran was afforded a VA neurology 
examination in December 2007.  The claims file was reviewed.  
As previously noted, the veteran reported that while serving 
in Vietnam, he was covered by Agent Orange several times.  He 
stated that he had some numbness in his lower extremities 
over the last ten years or longer.  The diagnosis was 
intermittent numbness in the lower extremities, which was 
felt to be due to an early sensory neuropathy by an 
evaluation in 1995.  The examiner opined that since there had 
been no specific etiology of the veteran's diagnosis, he 
could not provide one at this time.  Therefore, to designate 
the condition as relating to herbicide exposure during 
service would be mere speculation. 

As previously noted, the Board recognizes that acute and 
subacute peripheral neuropathy is one of the presumptive 
disabilities.  However, there is no evidence of record to 
support the medical conclusion that the veteran had acute or 
subacute peripheral neuropathy which manifested to a degree 
of 10 percent or more within a year of exposure to herbicides 
to warrant service connection under a presumptive theory of 
entitlement due to herbicide exposure.  The first medical 
evidence of record is in 1995, 28 years after the veteran's 
discharge from service and his return from Vietnam.  The 
Board again notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  In fact, chronic persistent peripheral neuropathy has 
been expressly identified as not being included in the 
presumption for exposure to herbicides.  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable with respect to 
this issue.  See 38 C.F.R.  §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for disability manifested by 
numbness of the bilateral lower extremities either on a 
direct basis or under the one-year presumption.  Service 
medical records are silent with respect to any findings of 
numbness of the bilateral lower extremities and again, there 
is no medical evidence of an organic disease of the nervous 
system within one year of service.  Further, there is no 
medical evidence of record linking the veteran's disability 
to service.  Importantly, the December 2007 VA examination 
report indicated that it could not directly relate the 
veteran's disability to herbicide exposure without resorting 
to mere speculation.  As previously noted, medical opinions, 
which are speculative, cannot be used to support a claim. 
 See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet.App. 521, 523 (1996).   

Further, the Board has considered the veteran's assertions 
that disability manifested by numbness of the bilateral lower 
extremities is related to herbicide exposure in service.  
However, when applying the same analysis as above, while the 
veteran's contentions have been carefully considered, these 
contentions are outweighed by the medical evidence of record, 
specifically, the December 2007 VA examination.    

In  conclusion, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for disability manifested by numbness of the lower 
extremities.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Skin Disability

The veteran is also seeking service connection for skin 
disability.  Prior to his service in Vietnam, a March 1966 
service treatment record showed that the veteran had a rash 
and was prescribed Benadryl and Calamine lotion.  However, 
the veteran's October 1967 service examination prior to 
discharge showed that the veteran's skin was evaluated as 
clinically normal.  Importantly, in his contemporaneous 
medical history, the veteran expressly denied any history of 
skin diseases.  In November 1967, the veteran signed a 
statement indicating that there had been no change in his 
medical condition since the October 1967 examination.   

A February 2005 VA treatment record showed that the veteran 
presented with a history of some pigmented lesions on the 
forearms, red bumps on his chest and a long history of acne 
on his face.  The assessment was seborrheic keratoses, cherry 
angiomas on the chest and post acne scarring on the face.  A 
follow up VA treatment record showed that the veteran was 
concerned about Agent Orange.  The assessment was multiple 
seborrheic keratoses.  Nevertheless, these records do not 
link the veteran's skin disability to service, including 
exposure to herbicides.   

Again, on remand, the veteran was afforded a VA examination 
in December 2007.  The claims file was reviewed.  The veteran 
indicated that while in Vietnam, he developed white and red 
spots all over his body that lasted for several days.  He 
also stated that he sought medical advice in Vietnam, but was 
told he had malnutrition and to take care of it after he got 
home.  However, he was not treated.  The examiner noted that 
the visit in Vietnam was not found in the claims file.  The 
diagnosis was seborrheic keratoses, scalp, not related to 
military service.  The examiner opined that this disability 
was not related to military service or Agent Orange exposure.   

In sum, there is no competent medical evidence of record 
showing that the veteran has chloracne or other acneform 
disease consistent with chloracne, or porphyria cutanea 
tarda.  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for the veteran's skin disability 
on a direct basis.  Although, service treatment records 
showed one incident of a rash in service, the veteran's 
discharge examination showed that the veteran's skin was 
evaluated as clinically normal.  Importantly, there is no 
medical evidence of record linking the veteran's skin 
disability to service.  The December 2007 VA examination 
report clearly stated that the veteran's skin disability was 
not related to his military service, including exposure to 
Agent Orange.  

Further, the Board has considered the veteran's assertions 
that his skin disability is related to herbicide exposure in 
service.  However, when applying the same analysis as above, 
while the veteran's contentions have been carefully 
considered, these contentions are outweighed by the medical 
evidence of record, specifically, the December 2007 VA 
examination.    

In  conclusion, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for skin disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Disability Manifested by Bilateral Leg Swelling

Lastly, the present appeal also involves the claim of service 
connection for disability manifested by bilateral leg 
swelling.  Again, the veteran's service treatment records do 
not show any treatment or diagnosis of disability manifested 
by bilateral leg swelling.  Further, the veteran's October 
1967 service examination prior to discharge showed that the 
veteran's lower extremities were evaluated as clinically 
normal.  Importantly, the veteran's contemporaneous medical 
history is silent with respect to any complaints concerning 
leg swelling.  In November 1967, the veteran signed a 
statement indicating that there had been no change in his 
medical condition since the October 1967 examination.   

Private and VA treatment records do not link any current 
bilateral leg swelling to service.  

Again, on remand, the veteran was afforded a VA examination 
in December 2007.  The claims file was reviewed.  The veteran 
reported that swelling in his legs had been going on for a 
number of years, particularly when standing for a long time.  
The diagnosis was postural peripheral edema, not related to 
military service.  The examiner opined that the veteran's 
edema was not related to military service or Agent Orange 
exposure.  

The veteran does not have one of the enumerated disabilities 
listed under 38 C.F.R. § 3.309(e).  The Board again notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable with respect to 
this issue.  See 38 C.F.R.  §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for disability manifested by 
bilateral leg swelling on a direct basis.  Service medical 
records are silent with respect to any findings of numbness 
of the bilateral leg swelling.  Further, there is no medical 
evidence of record linking the veteran's disability to 
service.  Importantly, the December 2007 VA examination 
report indicated that the veteran's edema was not related to 
military service, including exposure to Agent Orange.

Further, the Board has considered the veteran's assertions 
that disability manifested by bilateral leg swelling is 
related to herbicide exposure in service.  However, when 
applying the same analysis as above, while the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record, 
specifically, the December 2007 VA examination.    

In  conclusion, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for disability manifested by bilateral leg 
swelling.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection is not warranted for disability manifested 
by numbness of the bilateral upper extremities, for 
disability manifested by numbness of the bilateral lower 
extremities, for skin disability, or for disability 
manifested by bilateral leg swelling.  The appeal is denied 
as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


